DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed 10/08/21. The amendments made to the claims have overcome the 112 rejection but have not placed the application in condition for allowance for the reasons set forth below. Claims 1, 8, 12, and 16 have been amended, claims 21-23 have been newly added, and claims 1-17 and 21-23 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference or combined references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al., US5707350A, herein “Krause” in view of Guggenheimer et al., US20150374401A1, herein “Guggenheimer”.
Re. claim 1, Krause discloses a surgical instrument 10 or 110 (Fig. 1-2 or Fig. 7A-B), comprising: 
(a) a shaft 12 or 112 (shaft 12 and 112 are relatively the same, Fig. 1 or 7A) configured to articulate from a first configuration (as shown in Fig. 7A, the shaft 112 is straight) toward a second configuration (as shown in Fig. 7B, the shaft 112 bent), including: 
(i) a distal shaft end 26 (Fig. 2 or Capture 1 below), 
(ii) a proximal shaft end 36 (Fig. 2 or Capture 1), 
(the entire sidewall of shaft 112, Fig. 7A-B), and 
(iv) a shaft window opening 22 extending through the shaft sidewall (Fig. 1 or Fig. 7A or Capture 1 below and Col. 4, lin. 26-27); 
(b) a cutting member 14 (inner tube 14, Col. 4, lin. 26-30) disposed within the shaft 12 (Fig. 2)  and configured to cyclically move relative to the shaft (Col. 4, lin. 14-15), wherein the cutting member 14 is further configured to articulate within the shaft from the first configuration toward the second configuration (cutting member 114 of Fig. 7A-B, is similarly to cutting member 14, wherein Fig. 7A shows the straight cutting member 114 – first configuration, and Fig. 7B shows the bending cutting member 114 – second configuration), including: 
(i) a distal member end (Capture 1), 
(ii) a proximal member end (Capture 1), 
(iii) a member sidewall extending from the distal member end to the proximal member end and configured to move the distal member end relative to the proximal member end (the member sidewall of the inner cutting member 14 (Fig. 2) or 114 (Fig. 7A)),  
(iv) a cutting window opening 24 extending through the member sidewall and configured to align with the shaft window during cyclical movement relative thereto and receive a tissue for cutting (Fig. 2 or Fig. 7A-B, the cutting window opening 24 of the inner cutting member, Col. 4, lin. 11-15 and 26-34), and 
(c) an axial adjustment coupling 42 (Fig. 2) longitudinally securing the shaft relative to the cutting member (Fig. 2, Col. 4, lin. 34-37) and configured to longitudinally move the proximal member end relative to the proximal shaft end (Col. 4, lin. 35-45, Col. 9, lin. 43-49) while articulating the shaft and the cutting member from the first configuration toward the second configuration to inhibit movement of the distal member end relative to the distal shaft end for maintaining alignment between the shaft window opening and the cutting window (The axial adjustment coupling 42 is coupled to the inner cutting member at one end and coupled to a motor (such as 52) to drive to rotation of the axial adjustment coupling and the proximal end of inner cutting member 14/114. Fig. 2 and 7A-B show the cutting window is aligned with the shaft window for severing a tissue, also while articulating the shaft and the cutting member from the first configuration (straight) to the second configuration (bent), the distal member end (of the inner cutting member) and the distal shaft end (of the shaft) maintain their positions so that the shaft window and the cutting window are aligned).
wherein the axial adjustment coupling includes a fluid-tight seal 44 which is pliable (Fig. 2, - col. 4, ll. 38-47), wherein the resilient member is proximally located relative to the proximal member end (Fig. 2). But Krause does not explicitly disclose that the fluid-tight seal 44 is resilient. 
However, Guggenheimer teaches a similar device 10 (Fig. 1A) wherein the device having a fluid tight seal 110 (Fig. 3) which is made of resilient material in order to form a fluid-tight interface ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials of the fluid-tight seal 44 of Krause’s device with the resilient material of the fluid-tight seal as taught and suggested by Guggenheimer in order to achieve a desirable fluid-tight interface.

    PNG
    media_image1.png
    292
    779
    media_image1.png
    Greyscale

Re. claim 2, Krause further discloses wherein the cutting member 14/114 further includes a suction lumen extending longitudinally therethrough and in fluid communication with the cutting window opening (Col. 2, lin. 43-49; Col. 7, lin. 55-67), wherein the cutting window opening is configured to align with the shaft opening during cyclical movement relative thereto such that the cutting window opening and the shaft opening are in fluid communication for suctioning the tissue therethrough (Col. 7, lin. 55-67 and Col. 8, lin. 1-9).
Re. claim 3, Krause further discloses wherein the axial adjustment coupling 42 longitudinally biases the distal member end toward the distal shaft end (42 secures to the inner cutting member’s proximal end and holds the inner cutting member 14 disposed within the shaft 12, and at the same time the distal member end of the inner cutting member 14 is longitudinally biases toward the distal shaft end of the shaft 12 at the flexible region 16 by the springs 72).
Re. claim 4, Krause further discloses further comprising at least a portion of a motorized drive assembly 52 (Col. 4, line 40-43), wherein the axial adjustment coupling 42 rotatably secures the cutting member 14/114 (Col. 4, line 35-38) relative to the at least the portion of the motorized drive assembly to inhibit relative rotation therebetween (Col. 4, line 40-43, motorized drive assembly 52 determine the rotations of the axial adjustment coupling 42).
Re. claim 11, Krause further discloses wherein at least a portion of the shaft configured to articulate is formed from a flexible material (Col. 4, lin. 53-60, shaft 12 is made of 304 stainless steel which is a well-known pliable and flexible material).
Re. claim 13, Krause further discloses further comprising a body assembly 50 including a motorized drive assembly 52 (Fig. 6, Col. 4, lin. 39-47), wherein the shaft and the cutting member distally extend from the body assembly 50 (Fig. 6, Col. 4, lin. 39-47).
Re. claim 14, Krause further discloses wherein the motorized drive assembly 52 includes a drive output member 44, and wherein the axial adjustment coupling 42 rotatably secures the cutting member 14/114 relative to the drive output member 44 to inhibit relative rotation therebetween (Col. 4, lin. 35-46, drive output member 44 fits the axial adjustment coupling 42 (which rotatably secures to the cutting member 14/114) within the body assembly 50 wherein the relative rotation is being controlled by the motorized drive assembly 52).
Re. claim 15, Krause further discloses wherein the shaft 12 is a shaft tube and the cutting member 14 is a cutting member tube (Col. 4, lin. 11-25, shaft 12 and cutting member are tubes).
Re. claim 16, Krause discloses a surgical instrument 10 or 110 (Fig. 1-2 or Fig. 7A-B), comprising: 
(a) a body assembly 50 including a motorized drive assembly 52 having a drive output member 44 52 (Fig. 2 and Fig. 6, Col. 4, lin. 35-47); 
(b) a shaft 12 or 112 (shaft 12 and 112 are relatively the same, Fig. 1 or 7A) distally extending from the body assembly 50 (Fig. 6) and configured to articulate from a straight configuration (Fig. 7A) toward an articulated configuration (Fig. 7B), including: 
(i) a distal shaft end 26 (Fig. 2 or Capture 1 above), 
(ii) a proximal shaft end 36 (Fig. 2 or Capture 1), 
(the entire sidewall of shaft 112, Fig. 7A-B), and 
(iv) a shaft window opening 22 extending through the shaft sidewall; 
(c) a cutting member 14 (inner tube 14, Col. 4, lin. 26-30) disposed within the shaft 12 (Fig. 2) and configured to cyclically move relative to the shaft12 (Col. 4, lin. 14-15), wherein the cutting member is further configured to articulate within the shaft from the straight configuration toward the articulated configuration (cutting member 114 of Fig. 7A-B, is similarly to cutting member 14, wherein Fig. 7A shows the straight cutting member 114 – straight configuration, and Fig. 7B shows the bending cutting member 114 – articulated configuration), including: 
(i) a distal member end (Capture 1), 
(ii) a proximal member end (Capture 1), 
(iii) a member sidewall extending from the distal member end to the proximal member end and configured to move the distal member end relative to the proximal member end (the member sidewall of the inner cutting member 14 (Fig. 2) or 114 (Fig. 7A)), 
(iv) a cutting window opening 24 extending through the member sidewall and configured to align with the shaft window during cyclical movement relative thereto and receive a tissue for cutting (Fig. 2 or Fig. 7A-B, the cutting window opening 24 of the inner cutting member, Col. 4, lin. 11-15 and 26-34), and 
(d) an axial adjustment coupling 42 (Fig. 2) including a pliable fluid-tight seal 44, wherein the axial adjustment coupling 42 longitudinally secures the shaft 12 relative to the cutting member 14 and rotatably securing the cutting member 14 relative to the drive output member 44 (Fig. 2, Col. 4, lin. 35-47), wherein the pliable fluid-tight seal 44 biases the distal member end toward the distal shaft end (Col. 4, lin. 35-40, 44 is pliable and flexible which can bias the distal member end toward the distal shaft end) and the axial adjustment coupling 44 is (Col. 4, lin. 35-45, the axial adjustment coupling 42 is fully capable of moving longitudinally to compress the pliable (flexible) fluid tight seal 44 and allow the proximal member end to move in a proximal direction relative to the proximal shaft end) while articulating the shaft and the cutting member from the straight configuration toward the articulated configuration to inhibit movement of the distal member end relative to the distal shaft end for maintaining alignment between the shaft window opening and the cutting window opening ( Col. 4, lin. 35-45, the axial adjustment coupling 42 is coupled to the inner cutting member at one end and coupled to a motorized drive assembly 52 at the other end in order to rotate the axial adjustment coupling and the proximal end of inner cutting member 14/114. Fig. 2 and 7A-B show the cutting window is aligned with the shaft window for severing a tissue, also while articulating the shaft and the cutting member from the first configuration (straight) to the articulated configuration (bent), the distal member end (of the inner cutting member) and the distal shaft end (of the shaft) maintain their positions so that the shaft window and the cutting window are aligned).
But Krause does not explicitly disclose that the fluid-tight seal 44 is resilient. 
However, Guggenheimer teaches a similar device 10 (Fig. 1A) wherein the device having a fluid tight seal 110 (Fig. 3) which is made of resilient material in order to form a fluid-tight interface ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials of the fluid-tight seal 44 of Krause’s device with the resilient material of the fluid-tight seal as taught and suggested by Guggenheimer in order to achieve a desirable fluid-tight interface.
Claims 5-10, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Guggenheimer further in view of Stevens-Wright et al., US5462527A, herein “Stevens-Wright”.
Re. claim 5, Krause discloses wherein the shaft 12 is configured to articulate from the first configuration (Fig. 7A), but Krause is silent about the shaft being articulate from the first configuration toward a third configuration, and wherein the cutting member is further configured to articulate within the shaft from the first configuration toward the third configuration. 
However, Stevens-Wright teaches a similar device, in the same field of endeavor, a steerable catheter/shaft assembly, wherein the device having a flexible shaft 10 that includes an articulation mechanism having four pull cables 32a, b, c, d which are connected to the flexible region of the shaft to control bending of the flexible shaft in left-right proximal bending and/or up-down distal bending of the flexible shaft. This articulation mechanism allows the user to manipulates the shaft effectively in any directions (left-right-up-down) if desired (Col. 4, lin. 43-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the articulation mechanism as taught and suggested by Stevens-Wright to the combination of Krause and Guggenheimer’s device so that the surgeon could manipulate the shaft and inner cutting member effectively in any directions (left-right-up-down) if desired.
Re. claim 6, Stevens-Wright further teaches wherein the first configuration is a first straight configuration (Fig. 13b), wherein the second configuration is a first articulated configuration (Fig. 13a), and wherein the third configuration is a second articulated configuration (Fig. 13c), and wherein the second articulated configuration is bent opposite from the first articulated configuration (Figs. 13a and 13c).
Re. claim 7, Krause is silent about an articulation mechanism operatively connected to the shaft and the cutting member and configured to articulate the shaft and the cutting member from the first configuration toward the second configuration.
However, Stevens-Wright teaches a similar device, in the same field of endeavor, a steerable catheter/shaft assembly, wherein the device having a flexible shaft 10 that includes an articulation mechanism having four pull cables 32a, b, c, d which are connected to the flexible region of the shaft to control bending of the flexible shaft in left-right proximal bending and/or up-down distal bending of the flexible shaft. This articulation mechanism allows the user to manipulates the shaft effectively in any directions (left-right-up-down) if desired (Col. 4, lin. 43-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the articulation mechanism as taught and suggested by Stevens-Wright to the combination of Krause and Guggenheimer’s device so that the surgeon could manipulate the shaft and inner cutting member effectively in any directions (left-right-up-down) if desired.
Re. claim 8, Stevens-Wright further teaches wherein the articulation mechanism includes an elongate member (cables 32) connected to the shaft and wherein the elongate member is configured to be pulled and thereby articulate the shaft from the first configuration (straight) toward the second configuration (bent left/right/up/down).
Re. claim 9, Krause indeed discloses wherein the shaft sidewall (sidewall of the shaft 12) is configured to engage the member sidewall (sidewall of the cutting member 14) while moving from the first configuration (straight configuration of Fig. 7A) toward the second configuration (bent configuration of Fig. 7B) to urge the cutting member from the first configuration toward the second configuration (Fig. 7A-B).
Re. claim 10, Krause further discloses further comprising a body assembly 50 having the shaft 12 and the cutting member 14 distally extending therefrom 50 (Fig. 6, Col. 4, lin. 39-47), but Kraus is silent about wherein the articulation mechanism further includes an articulation input positioned on the body assembly and operatively connected to the elongate member, wherein the articulation input is configured to selectively urge the elongate member to direct the shaft from the first configuration toward the second configuration.
However, Stevens-Wright further teaches the articulation mechanism having an articulation input 92 (Fig. 13a-c) wherein the articulation input 92 is positioned inside the body assembly (which is a housing similar to 50 of Krause device) and operatively connected to the cables/elongate member 32, wherein 92 is configured to urge the elongate member to direct the shaft from the first configuration (straight) to the second configuration (bent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the articulation mechanism as taught and suggested by Stevens-Wright to the combination of Krause and Guggenheimer’s device so that the surgeon could manipulate the shaft and inner cutting member effectively in any directions (left-right-up-down) if desired.
Re. claim 17, Krause is silent about an articulation mechanism having an elongate member connected to the shaft, and wherein the elongate member is configured to be pulled and thereby articulate the shaft from the straight configuration toward the articulated configuration.
However, Stevens-Wright teaches a similar device, in the same field of endeavor, a steerable catheter/shaft assembly, wherein the device having a flexible shaft 10 that includes an articulation mechanism having four pull cables 32a, b, c, d which are connected to the flexible region of the shaft to control bending of the flexible shaft in left-right proximal bending and/or up-down distal bending of the flexible shaft. This articulation mechanism allows the user to manipulates the shaft effectively from a straight configuration to a bent/articulated configuration in any directions (left-right-up-down) if desired (Col. 4, lin. 43-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the articulation mechanism as taught and suggested by Stevens-Wright to the of the combination of Krause and Guggenheimer’s device so that the surgeon could manipulate the shaft and inner cutting member effectively in any directions (left-right-up-down) if desired.
Re. claim 21, Krause discloses a surgical instrument 10 or 110 (Fig. 1-2 or Fig. 7A-B), comprising: 
(a) a shaft 12 or 112 (shaft 12 and 112 are relatively the same, Fig. 1 or 7A) configured to articulate from a first configuration (as shown in Fig. 7A, the shaft 112 is straight) toward a second configuration (as shown in Fig. 7B, the shaft 112 bent), including: 
(i) a distal shaft end 26 (Fig. 2 or Capture 1 below), 
(ii) a proximal shaft end 36 (Fig. 2 or Capture 1), 
(iii) a shaft sidewall extending from the distal shaft end to the proximal shaft end and configured to move the distal shaft end relative to the proximal shaft (the entire sidewall of shaft 112, Fig. 7A-B), and 
(iv) a shaft window opening 22 extending through the shaft sidewall (Fig. 1 or Fig. 7A or Capture 1 below and Col. 4, lin. 26-27); 
(b) a cutting member 14 (inner tube 14, Col. 4, lin. 26-30) disposed within the shaft 12 (Fig. 2)  and configured to cyclically move relative to the shaft (Col. 4, lin. 14-15), wherein the cutting member 14 is further configured to articulate within the shaft from the first configuration toward the second configuration (cutting member 114 of Fig. 7A-B, is similarly to cutting member 14, wherein Fig. 7A shows the straight cutting member 114 – first configuration, and Fig. 7B shows the bending cutting member 114 – second configuration), including: 
(i) a distal member end (Capture 1), 
(ii) a proximal member end (Capture 1), 
(the member sidewall of the inner cutting member 14 (Fig. 2) or 114 (Fig. 7A)),  
(iv) a cutting window opening 24 extending through the member sidewall and configured to align with the shaft window during cyclical movement relative thereto and receive a tissue for cutting (Fig. 2 or Fig. 7A-B, the cutting window opening 24 of the inner cutting member, Col. 4, lin. 11-15 and 26-34), and 
(c) an axial adjustment coupling 42 (Fig. 2) longitudinally securing the shaft relative to the cutting member (Fig. 2, Col. 4, lin. 34-37) and configured to longitudinally move the proximal member end relative to the proximal shaft end (Col. 4, lin. 35-45, Col. 9, lin. 43-49) while articulating the shaft and the cutting member from the first configuration toward the second configuration to inhibit movement of the distal member end relative to the distal shaft end for maintaining alignment between the shaft window opening and the cutting window opening (The axial adjustment coupling 42 is coupled to the inner cutting member at one end and coupled to a motor (such as 52) to drive to rotation of the axial adjustment coupling and the proximal end of inner cutting member 14/114. Fig. 2 and 7A-B show the cutting window is aligned with the shaft window for severing a tissue, also while articulating the shaft and the cutting member from the first configuration (straight) to the second configuration (bent), the distal member end (of the inner cutting member) and the distal shaft end (of the shaft) maintain their positions so that the shaft window and the cutting window are aligned).
But Krause is silent about a pair of cables arranged on opposite sides of the shaft, wherein the pair of cables are configured to transmit force in tension and compression to articulate the shaft from a first configuration to a second configuration.
However, Stevens-Wright teaches a similar device, in the same field of endeavor, a steerable catheter/shaft assembly, wherein the device having a flexible shaft 10 that includes an (Col. 4, lin. 15-52, Col. 7, lin. 1-20). This articulation mechanism allows the user to manipulate the shaft effectively in any directions (left-right-up-down) if desired (Col. 4, lin. 43-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the articulation mechanism as taught and suggested by Stevens-Wright to the combination of Krause and Guggenheimer’s device so that the surgeon could manipulate the shaft and inner cutting member effectively in any directions (left-right-up-down) if desired.
Re. claim 22, Stevens-Wright discloses wherein the pair of cables includes a first cable and a second cable (32a/b, Col. 4, lin. 15-52, Col. 7, lin. 1-20), wherein the first cable is pulled, and the second cable is pushed to articulate the shaft from the first position to the second position (Col. 7, lin. 1-20).
Re. claim 23, Stevens-Wright discloses wherein the first cable is pushed, and the second cable is pulled to articulate the shaft from the first position to the third position (Col. 4, lin. 43-52, Stevens-Wright discloses the articulation mechanism using the push pull cables to allow the user to manipulate the shaft effectively in any direction (any position) if desired).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Guggenheimer further in view of Schmitz et al., US20140148729A1, herein “Schmitz”.
Re. claim 12, Krause is silent about wherein at least a portion of the shaft configured to articulate has a plurality of gaps positioned longitudinally therealong, wherein the plurality of gaps is respectively configured to at least partially close together in the second configuration.
344 (Fig. 23) and an inner cutting shaft (Claim 1). The outer shaft that has a plurality of cuts/gaps 400/410 (Fig. 24) which are respectively configured to at least partially close together when the outer shaft being bent (a second configuration; wherein the first configuration is the shaft being straight). One of ordinary skill in the art would understand that when the cut tube (such as the outer shaft) is bent, a bent portion of the cut tube has more separated gaps (i.e., gaps positioned along outer edge of curve) and another bent portion of the cut tube has more closed gaps (i.e., gaps positioned along inner edge of curve). For having these cuts/gap 400/410, the shaft becomes more flexible to form a curve ([0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer shaft of the combination of Krause and Guggenheimer’s device to include the cut/gap patterns as taught and suggested by Schmitz in order to enhance the flexibly of the outer shaft when it is being bent or curved.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UYEN N. VO
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771